IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00298-CV
No. 10-09-00299-CV
No. 10-09-00300-CV
No. 10-09-00301-CV
No. 10-09-00302-CV
 
Bobby Ray Childers,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 19th District
Court
McLennan County, Texas
Trial Court Nos. 2007-1586-C1,
2008-165-C1,
2008-462-C1,
2008-463-C1 and 2008-466-C1
 

MEMORANDUM  Opinion

 
Appellant Bobby Ray Childers filed
notices of restricted appeal in these five causes relating to orders in the
underlying criminal cases for the payment of court costs out of Appellant’s
inmate account pursuant to Texas Government Code section 501.014.  The orders
being appealed were signed on January 26, 2009.  Appellant’s notices of
restricted appeal were filed on September 14, 2009.
In a restricted appeal, the notice of
appeal must be filed within six months after the order is signed.  Tex. R. App. P. 26.1(c).  We notified
Appellant by letter that it appeared that we lack jurisdiction over these
appeals because timely notices of appeal were not filed as to the January 26,
2009 orders.  See Tex. R. App. P.
26.1(a), (c).  We further notified Appellant that we would dismiss the appeals
for want of jurisdiction unless we received a response showing grounds for
continuing the appeals.  Appellant filed a response that concedes the
untimeliness of his notices of appeal and that presents no basis for continuing
the appeals.
We dismiss these appeals for lack of
jurisdiction.  Tex. R.
App. P. 42.3(a).
 
REX D. DAVIS
Justice
 
Before Chief
Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Dismissed
Opinion
delivered and filed November 18, 2009
[CV06]